

117 HR 1915 RH: Water Quality Protection and Job Creation Act of 2021
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 48117th CONGRESS1st SessionH. R. 1915[Report No. 117–69]IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. DeFazio (for himself, Mrs. Napolitano, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureJune 22, 2021Additional sponsors: Mr. Pappas, Mr. Huffman, Ms. Brownley, Mr. Lynch, Ms. Johnson of Texas, Ms. Norton, Ms. Strickland, Mr. Carson, Ms. Titus, Ms. Wilson of Florida, Mr. Cohen, Mr. Johnson of Georgia, Mr. Sean Patrick Maloney of New York, Ms. Newman, Mr. Brown, Mr. Lowenthal, Mr. Carbajal, Ms. Moore of Wisconsin, Mr. Van Drew, Ms. Lee of California, Mr. Payne, Mr. García of Illinois, Mr. Malinowski, Mr. Harder of California, Ms. DelBene, Mr. Sires, Mr. Thompson of California, Ms. Roybal-Allard, Ms. Eshoo, Ms. Bonamici, Ms. Lofgren, Ms. Bourdeaux, Mr. Tonko, Ms. Chu, Mr. Swalwell, Mr. Costa, Mr. Larsen of Washington, Mr. DeSaulnier, Ms. Williams of Georgia, Mr. Stanton, Mr. Auchincloss, Mr. Cooper, Mr. Lamb, Mrs. Trahan, Mr. Nadler, Ms. Velázquez, Ms. Matsui, Mr. Beyer, Mr. Cárdenas, Mr. Takano, Ms. Barragán, Mr. Moulton, Mr. Blumenauer, Ms. Blunt Rochester, Mr. Norcross, Ms. Davids of Kansas, Mr. Raskin, Ms. Slotkin, Mr. Allred, Mr. Garamendi, Ms. Kaptur, Mr. Kilmer, Mr. Suozzi, Mr. Carter of Louisiana, and Ms. ScanlonJune 22, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicFor text of introduced bill, see copy of bill as introduced on March 16, 2021A BILLTo amend the Federal Water Pollution Control Act to reauthorize certain water pollution control programs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Water Quality Protection and Job Creation Act of 2021.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Wastewater infrastructure workforce investment.Sec. 3. Technical assistance to rural, small, and Tribal municipalities.Sec. 4. State management assistance.Sec. 5. Watershed, wet weather, and resiliency projects.Sec. 6. Waiver of matching requirement for grants to District of Columbia.Sec. 7. Pilot program for alternative water source projects.Sec. 8. Sewer overflow and stormwater reuse municipal grants.Sec. 9. Grants for the treatment of emerging contaminants.Sec. 10. Household wastewater grant program.Sec. 11. Smart wastewater infrastructure technology grant program.Sec. 12. Reports to Congress.Sec. 13. Indian Tribes.Sec. 14. Capitalization grants.Sec. 15. Water pollution control revolving loan funds.Sec. 16. Allotment of funds.Sec. 17. Reservation of funds for territories of the United States.Sec. 18. Authorization of appropriations.Sec. 19. Technical assistance by Municipal Ombudsman.Sec. 20. Report on wastewater infrastructure funding for rural, economically disadvantaged, and Tribal communities.Sec. 21. Water Reuse Interagency Working Group.2.Wastewater infrastructure workforce investmentSection 104(g) of the Federal Water Pollution Control Act (33 U.S.C. 1254(g)) is amended— (1)in paragraph (1), by striking manpower each place it appears and inserting workforce; and(2)by amending paragraph (4) to read as follows:(4)Report to Congress on publicly owned treatment works workforce developmentNot later than 2 years after the date of enactment of the Water Quality Protection and Job Creation Act of 2021, the Administrator, in consultation with the Secretary of Labor, shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report containing—(A)an assessment of the current and future workforce needs for publicly owned treatment works, including an estimate of the number of future positions needed for such treatment works and the technical skills and education needed for such positions;(B)a summary of actions taken by the Administrator, including Federal investments under this chapter, that promote workforce development to address such needs; and(C)any recommendations of the Administrator to address such needs..3.Technical assistance to rural, small, and Tribal municipalities(a)ReauthorizationSection 104(u) of the Federal Water Pollution Control Act (33 U.S.C. 1254(u)) is amended—(1)by striking and (7) and inserting (7);(2)by striking 2023 and inserting 2021; and(3)by inserting ; and (8) not to exceed $100,000,000 for each of fiscal years 2022 through 2026 for carrying out subsections (b)(3), (b)(8), and (g), except that not less than half of the amounts so appropriated to carry out such subsections in each such fiscal year shall be used for carrying out subsection (b)(8) before the period at the end.(b)CommunicationA nonprofit organization receiving a grant under section 104(b)(8) of the Federal Water Pollution Control Act (33 U.S.C. 1254(b)(8)) shall, prior to carrying out an activity using such grant funds, consult with the State in which such activity is to be carried out. (c)ReportNot later than 2 years after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall submit to Congress a report that describes the implementation of the grants made under subsections (b)(3), (b)(8), and (g) of section 104 of the Federal Water Pollution Control Act (33 U.S.C. 1254) during the 2 fiscal years preceding the date of the report, including a description of the recipients and amounts of such grants.4.State management assistance(a)Authorization of appropriationsSection 106(a) of the Federal Water Pollution Control Act (33 U.S.C. 1256(a)) is amended—(1)by striking and at the end of paragraph (1); and(2)by inserting after paragraph (2) the following:(3)such sums as may be necessary for each of fiscal years 1991 through 2021; and(4)$500,000,000 for each of fiscal years 2022 through 2026;.(b)Technical amendmentSection 106(e) of the Federal Water Pollution Control Act (33 U.S.C. 1256(e)) is amended by striking Beginning in fiscal year 1974 the and inserting The.5.Watershed, wet weather, and resiliency projects(a)Increased resilience of treatment worksSection 122(a)(6) of the Federal Water Pollution Control Act (33 U.S.C. 1274(a)(6)) is amended to read as follows:(6)Increased resilience of treatment worksEfforts—(A)to assess future risks and vulnerabilities of publicly owned treatment works to manmade or natural disasters, including extreme weather events, drought, and sea level rise; and(B)to carry out the planning, design, or construction of projects, on a systemwide or areawide basis, to increase the resilience of publicly owned treatment works through—(i)the conservation of water or the enhancement of water use efficiency;(ii)the enhancement of wastewater (including stormwater) management by increasing watershed preservation and protection, including through—(I)the use of green infrastructure; or(II)the reclamation and reuse of wastewater (including stormwater), such as through aquifer recharge zones;(iii)the modification or relocation of an existing publicly owned treatment works at risk of being significantly impaired or damaged by a manmade or natural disaster;(iv)the enhancement of energy efficiency, or the use or generation of recovered or renewable energy, in the management, treatment, or conveyance of wastewater (including stormwater); or(v)other activities that the Administrator determines will address identified vulnerabilities to manmade or natural disasters, including activities to address cybersecurity vulnerabilities of publicly owned treatment works.. (b)Requirements; authorization of appropriationsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended by striking subsection (c) and inserting the following:(c)RequirementsThe requirements of section 608 shall apply to any construction, alteration, maintenance, or repair of treatment works carried out using a grant under this section.(d)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to municipalities with a population of less than 10,000, or for economically disadvantaged communities (as defined in section 20 of the Water Quality Protection and Job Creation Act of 2021), to the extent there are sufficient eligible applications.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2022 through 2026. .(c)Technical and conforming amendments(1)Watershed pilot projectsSection 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274) is amended—(A)in the section heading, by striking Watershed pilot projects and inserting Watershed, wet weather, and resiliency projects; and(B)by striking pilot each place it appears.(2)Water pollution control revolving loan fundsSection 603(c)(7) of the Federal Water Pollution Control Act (33 U.S.C. 1383(c)(7)) is amended by striking watershed.6.Waiver of matching requirement for grants to District of ColumbiaSection 202(a) of the Federal Water Pollution Control Act (33 U.S.C. 1282(a)) is amended by adding at the end the following:(5)Notwithstanding any other provision of this subsection, in the case of a project for a treatment works in the District of Columbia, such a project shall be eligible for grants at 100 percent of the cost of construction thereof..7.Pilot program for alternative water source projects(a)Selection of projectsSection 220(d) of the Federal Water Pollution Control Act (33 U.S.C. 1300(d)) is amended—(1)by amending paragraph (1) to read as follows:(1)Limitation on eligibilityA project that has received construction funds under the Reclamation Projects Authorization and Adjustment Act of 1992 shall not be eligible for grant assistance under this section.; and(2)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2).(b)Committee resolution procedure; assistanceSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by striking subsection (e) and inserting the following:(e)AssistanceThe Administrator shall use not less than 15 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to eligible entities for projects designed to serve fewer than 10,000 individuals, to the extent there are sufficient eligible applications. .(c)RequirementsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by redesignating subsections (i) and (j) as subsections (j) and (k), respectively, and inserting after subsection (h) the following:(i)RequirementsThe requirements of section 608 shall apply to any construction of an alternative water source project carried out using assistance made available under this section..(d)DefinitionsSection 220(j)(1) of the Federal Water Pollution Control Act (as redesignated by subsection (c) of this section) is amended by striking or by treating wastewater and inserting (including stormwater), or by treating wastewater (including stormwater) for groundwater recharge, potable reuse, or other purposes.(e)Authorization of appropriationsSection 220(k) of the Federal Water Pollution Control Act (as redesignated by subsection (c) of this section) is amended by striking a total of $75,000,000 for fiscal years 2002 through 2004 and inserting $200,000,000 for each of fiscal years 2022 through 2026.8.Sewer overflow and stormwater reuse municipal grantsSection 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301) is amended—(1)in subsection (c), by striking subsection (b), each place it appears and inserting this section,; (2)in subsection (d)—(A)by striking The Federal share and inserting the following: (1)Federal share(A)In generalExcept as provided in subparagraph (B), the Federal share; and(B)by striking The non-Federal share and inserting the following: (B)Financially distressed communitiesThe Federal share of the cost of activities carried out using amounts from a grant made to a financially distressed community under subsection (a) shall be not less than 75 percent of the cost.(2)Non-Federal shareThe non-Federal share;(3)in subsection (e), by striking section 513 and inserting section 513, or the requirements of section 608,; and(4)in subsection (f)—(A)in paragraph (1), by inserting , and $400,000,000 for each of fiscal years 2022 through 2026 before the period at the end; and(B)by adding at the end the following:(3)AssistanceIn carrying out subsection (a), the Administrator shall ensure that, of the amounts granted to municipalities in a State, not less than 20 percent is granted to municipalities with a population of less than 20,000, to the extent there are sufficient eligible applications..9.Grants for the treatment of emerging contaminantsTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is amended by adding at the end the following:222.Emerging contaminants(a)In generalThe Administrator shall award grants to owners of publicly owned treatment works to be used for the implementation of a pretreatment standard or effluent limitation developed pursuant to this Act for the introduction into a treatment works, or the discharge of, any pollutant that is a perfluoroalkyl or polyfluoroalkyl substance or any pollutant identified by the Administrator as a contaminant of emerging concern.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $200,000,000 for each of fiscal years 2022 through 2026..10.Household wastewater grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is further amended by adding at the end the following:223.Household wastewater grant program(a)EstablishmentThe Administrator shall establish a program to provide grants to municipalities or qualified nonprofit entities to provide assistance to eligible individuals—(1)for the construction, repair, or replacement of an individual household decentralized wastewater treatment system;(2)for the construction of a decentralized wastewater treatment system designed to provide wastewater treatment for 2 or more households in which eligible individuals reside, if—(A)such a decentralized wastewater treatment system could be cost-effectively constructed; and(B)site conditions at such households are unsuitable for the construction of an individual household decentralized wastewater treatment system; or(3)in a case in which an eligible individual resides in a household that could be cost-effectively connected to an available publicly owned treatment works, for the connection of the applicable household to such treatment works.(b)ApplicationTo be eligible to receive a grant under this subsection, a municipality or qualified nonprofit entity shall submit to the Administrator an application at such time, in such manner, and containing such information as the Administrator determines to be appropriate.(c)PriorityIn providing grants under this section, the Administrator shall, to the maximum extent practicable, prioritize applications for activities that will assist eligible individuals residing in households that are not connected to a system or technology designed to treat domestic sewage, including eligible individuals using household cesspools.(d)Administrative expenses(1)In generalOf the amounts made available under subsection (h), the Administrator may use not more than 2 percent for administrative costs.(2)Individual grantsA municipality or qualified nonprofit entity may use grant funds provided under this section to pay the administrative expenses associated with the provision of the assistance to eligible individuals under this section, as the Administrator determines to be appropriate.(e)ReportNot later than 2 years after the date of enactment of this section, the Administrator shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report describing the recipients of grants and assistance under this section and the results of the program established under this section.(f)Application of other requirementsThe requirements of sections 513 and 608 shall apply to any project for the construction, repair, or replacement of a decentralized wastewater treatment system, or for the connection of a household to a treatment works, for which assistance is received under this section.(g)DefinitionsIn this section:(1)Eligible individualThe term eligible individual has the meaning given that term in section 603(j).(2)Qualified nonprofit entityThe term qualified nonprofit entity means an entity determined by the Administrator to be a qualified nonprofit entity for purposes of section 603(c)(12). (h)Authorization of appropriationsThere is authorized to be appropriated to the Administrator to carry out this section $50,000,000 for each of fiscal years 2022 through 2026..11.Smart wastewater infrastructure technology grant programTitle II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) is further amended by adding at the end the following:224.Smart wastewater infrastructure technology grant program(a)GrantsThe Administrator shall establish a program to provide grants to municipalities for projects for the planning, design, and construction, at publicly owned treatment works, of—(1)intelligent sewage or stormwater collection systems, including such collection systems that incorporate technologies that rely on—(A)real‐time monitoring (including through sensors), embedded intelligence, and predictive maintenance capabilities that improve the energy efficiency, reliability, and resiliency of treatment works; and(B)the use of artificial intelligence and other intelligent optimization tools that reduce operational costs, including operational costs relating to energy consumption and chemical treatment; or(2)innovative and alternative combined storm and sanitary sewer projects, including groundwater recharge, that rely on real‐time data acquisition to support predictive aquifer recharge through water reuse and stormwater management capabilities.(b)AssistanceThe Administrator shall use not less than 20 percent of the amounts appropriated pursuant to this section in a fiscal year to provide assistance to municipalities with a population of less than 10,000, to the extent there are sufficient eligible applications.(c)Cost share(1)In generalThe non-Federal share of the costs of an activity carried out using a grant under this section shall be 25 percent.(2)ExceptionThe Administrator may waive the cost‐sharing requirement of paragraph (1) if the Administrator determines that the municipality meets the affordability criteria established under section 603(i)(2) by the State in which the municipality is located.(d)Program implementation(1)GuidanceNot later than 30 days after the date of enactment of this section, the Administrator shall issue guidance to municipalities on how to apply for a grant under this section.(2)Decision on applicationsNot later than 30 days after the date on which the Administrator receives an application for a grant under this section, the Administrator shall determine whether to provide such grant.(3)Application deficiencyIf the Administrator determines that an application for a grant under this section is incomplete, the Administrator shall notify the applicant and provide the applicant the opportunity to resubmit the application.(4)ConsiderationIn determining whether to provide a grant under this section, the Administrator shall consider the potential positive effects of the project on water quality.(e)Compliance with Buy AmericaThe requirements of section 608 shall apply to any project for construction for which assistance is received under this section.(f)Report to CongressNot later than 180 days after the date of enactment of this section, and annually thereafter, the Administrator shall submit to Congress a report describing projects funded under this section, any related improvement of the resiliency of publicly owned treatment works, and recommendations to improve the grant program established under this section.(g)Authorization of appropriationsThere is authorized to be appropriated $500,000,000 to carry out this section, to remain available until expended..12.Reports to Congress(a)Biennial estimatesSection 516(b)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1375(b)(1)) is amended by striking (B) a detailed estimate, biennially revised, of the cost of construction of all needed publicly owned treatment works in all of the States and of the cost of construction of all needed publicly owned treatment works in each of the States; and inserting (B) a detailed estimate, biennially revised, of the cost of construction of all planned publicly owned treatment works in all of the States and all needed publicly owned treatment works in all of the States, and the cost of construction of all planned publicly owned treatment works in each of the States and all needed publicly owned treatment works in each of the States, which estimates shall include (i) the cost of construction to rehabilitate or upgrade all existing publicly owned treatment works (excluding any pipe or other device or system for the conveyance of wastewater), every 20 years, including the costs to implement measures necessary to address the resilience and sustainability of publicly owned treatment works to manmade or natural disasters, and (ii) the cost of construction to replace 10 percent of existing publicly owned pipes and other devices and systems for the conveyance of wastewater to such treatment works over the 20-year period following the date of the estimate;. (b)Annual report on use of fundsSection 516 of the Federal Water Pollution Control Act (33 U.S.C. 1375) is amended by adding at the end the following:(f)Annual report on use of fundsNot later than 18 months after the date of enactment of this subsection, and annually thereafter, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report that—(1)identifies projects that are—(A)described in clause (i) or (ii) of section 602(b)(15)(A); and(B)carried out using funds made available under or pursuant to section 221 or title VI; and(2)identifies, to the extent practicable, the costs and benefits of such projects, including any potential short- and long-term cost savings to publicly owned treatment works and any environmental and community benefits of implementing such projects..13.Indian Tribes(a)In generalSection 518(c) of the Federal Water Pollution Control Act (33 U.S.C. 1377(c)) is amended—(1)by striking paragraphs (1) and (2) and inserting the following:(1)In generalFor each fiscal year, the Administrator shall reserve, of the funds made available to carry out title VI (before allotments to the States under section 604(a)), the greater of—(A)2 percent of such funds; or(B)$30,000,000.(2)Use of funds(A)GrantsFunds reserved under this subsection shall be available only for grants to entities described in paragraph (3) for—(i)projects and activities eligible for assistance under section 603(c); and(ii)training, technical assistance, and educational programs relating to the operation and management of treatment works eligible for assistance pursuant to section 603(c).(B)LimitationNot more than $2,000,000 of such reserved funds may be used for grants under subparagraph (A)(ii).; and(2)in paragraph (3)—(A)in the header, by striking Use of funds and inserting Eligible entities; and(B)by striking for projects and activities eligible for assistance under section 603(c) to serve and inserting to.(b)Additional assistance(1)Authorization of appropriationsIn addition to amounts otherwise made available under title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.), there is authorized to be appropriated $500,000,000 for each of fiscal years 2022 through 2026 to make grants, in cooperation with the Director of the Indian Health Service, to entities described in section 518(c)(3) of the Federal Water Pollution Control Act (33 U.S.C. 1377) for—(A)projects and activities eligible for assistance under section 603(c) of such Act (33 U.S.C. 1383); and(B)training, technical assistance, and educational programs related to the operation and management of treatment works eligible for assistance pursuant to such section 603(c).(2)No matching requirementThe Administrator may not require an entity receiving a grant under paragraph (1) to provide, as a condition of receiving such grant, a share of the cost of the project or activity for which such grant was made. (3)LimitationNot more than $2,000,000 of amounts made available in a fiscal year to carry out this subsection may be used for grants under paragraph (1)(B).(4)Application of other requirementsThe requirements of sections 513 and 608 of the Federal Water Pollution Control Act (33 U.S.C. 1372, 1388) shall apply to any project for the construction, alteration, maintenance, or repair of treatment works for which a grant is received under paragraph (1).14.Capitalization grants(a)Specific requirementsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(b)) is amended—(1)in paragraph (13)(B)—(A)in the matter preceding clause (i), by striking and energy conservation and inserting and efficient energy use (including through the implementation of technologies to recover and reuse energy produced in the treatment of wastewater); and (B)in clause (iii), by striking ; and and inserting a semicolon;(2)in paragraph (14), by striking the period at the end and inserting ; and ; and(3)by adding at the end the following:(15)to the extent there are sufficient projects or activities eligible for assistance from the fund, with respect to funds for capitalization grants received by the State under this title and section 205(m)—(A)the State will use—(i)not less than 15 percent of such funds for green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities; and(ii)not less than 5 percent of such funds for projects to increase the resiliency of treatment works to extreme weather events, drought, sea level rise, or other impacts of climate change; and(B)the State will use not less than a total of 20 percent of such funds for projects described in subparagraph (A)..(b)Corrosion controlSection 602 of the Federal Water Pollution Control Act (33 U.S.C. 1382) is amended by adding at the end the following:(c)Corrosion control(1)In generalTo the greatest extent practicable, the Administrator shall encourage the incorporation of corrosion prevention activities in projects and activities carried out using financial assistance provided under or pursuant to this title.(2)ActivitiesIn carrying out paragraph (1), the Administrator, to the greatest extent practicable, shall ensure that any recipient of financial assistance under or pursuant to this title—(A)carries out any project or activity using such assistance using, as applicable—(i)best practices to carry out corrosion prevention activities in the field;(ii)industry-recognized standards and corrosion mitigation and prevention methods when—(I)determining protective coatings;(II)selecting materials; and(III)determining methods of cathodic protection, design, and engineering for corrosion prevention;(iii)certified coating application specialists and cathodic protection technicians and engineers; and(iv)best practices in environmental protection to prevent environmental degradation and to ensure proper handling of all hazardous materials; and(B)demonstrates, as applicable—(i)a history of employing industry-certified inspectors to ensure adherence to best practices and standards; and(ii)a history of compliance with applicable requirements of the Occupational Safety and Health Administration.(3)Corrosion prevention activities definedIn this subsection, the term corrosion prevention activities means—(A)the application and inspection of protective coatings for complex work involving steel and cementitious structures, including structures that will be exposed in immersion;(B)the installation, testing, and inspection of cathodic protection systems; and(C)any other activities related to corrosion prevention the Administrator determines appropriate..15.Water pollution control revolving loan fundsSection 603 of the Federal Water Pollution Control Act (33 U.S.C. 1383) is amended—(1)in subsection (c)(10), by inserting , including measures to identify and address cybersecurity vulnerabilities of such treatment works before the semicolon; and(2)in subsection (i)—(A)in paragraph (1)—(i)in the matter preceding subparagraph (A), by striking , including forgiveness of principal and negative interest loans and inserting (including in the form of forgiveness of principal, negative interest loans, or grants); and(ii)in subparagraph (A)—(I)in the matter preceding clause (i), by striking in assistance; and(II)in clause (ii)(III), by striking to such ratepayers and inserting to help such ratepayers maintain access to wastewater (including stormwater) treatment services; and(B)by amending paragraph (3) to read as follows:(3)Subsidization amounts(A)In generalA State may use for providing additional subsidization in a fiscal year under this subsection an amount that does not exceed the greater of—(i)50 percent of the total amount received by the State in capitalization grants under this title for the fiscal year; or(ii)the annual average over the previous 10 fiscal years of the amounts deposited by the State in the State water pollution control revolving fund from State moneys that exceed the amounts required to be so deposited under section 602(b)(2).(B)MinimumTo the extent there are sufficient applications for additional subsidization under this subsection that meet the criteria under paragraph (1)(A), a State shall use for providing additional subsidization in a fiscal year under this subsection an amount that is not less than 20 percent of the total amount received by the State in capitalization grants under this title for the fiscal year..16.Allotment of funds(a)FormulaSection 604(a) of the Federal Water Pollution Control Act (33 U.S.C. 1384(a)) is amended by striking each of fiscal years 1989 and 1990 and inserting each fiscal year.(b)Wastewater infrastructure workforce developmentSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is amended by adding at the end the following:(d)Wastewater infrastructure workforce developmentEach fiscal year, a State may reserve up to 1 percent of the sums allotted to the State under this section for the fiscal year to carry out workforce development, training, and retraining activities described in section 104(g)..(c)Needs surveySection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is further amended by adding at the end the following:(e)Needs surveyEach fiscal year, a State may reserve up to 0.5 percent of the sums allotted to the State under this section for the fiscal year to carry out activities under section 516(b)(1)(B)..(d)Funds allotted to Puerto RicoSection 604 of the Federal Water Pollution Control Act (33 U.S.C. 1384) is further amended by adding at the end the following:(f)Funds allotted to Puerto RicoNotwithstanding any other provision of law, no funds allotted to the Commonwealth of Puerto Rico under this section may be counted as income or an asset of the owner or operator of a publicly owned treatment works receiving such funds, or be used, set aside, or otherwise made available for the purposes of payment of debt restructuring under the Puerto Rico Oversight, Management, and Economic Stability Act (48 U.S.C. 2101 et seq.) by the Puerto Rico Financial Oversight and Management Board..17.Reservation of funds for territories of the United StatesTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by striking section 607 and inserting the following:607.Reservation of funds for territories of the United States(a)In general(1)ReservationFor each fiscal year, the Administrator shall reserve 1.5 percent of available funds, as determined under paragraph (2).(2)Available fundsFor purposes of paragraph (1), the amount of available funds for a fiscal year is—(A)the amount of funds made available to carry out this title for the fiscal year (before allotments to the States under section 604(a)); less(B)the amount of any funds reserved under section 518(c) for the fiscal year.(b)Use of fundsFunds reserved under this section shall be available only for grants to American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands for projects and activities eligible for assistance under section 603(c).(c)LimitationAmerican Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the Virgin Islands may not receive funds allotted under section 604(a)..18.Authorization of appropriationsTitle VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.) is amended by adding at the end the following:609.Authorization of appropriationsThere are authorized to be appropriated to carry out this title the following sums:(1)$8,000,000,000 for fiscal year 2022.(2)$8,000,000,000 for fiscal year 2023.(3)$8,000,000,000 for fiscal year 2024.(4)$8,000,000,000 for fiscal year 2025.(5)$8,000,000,000 for fiscal year 2026..19.Technical assistance by Municipal OmbudsmanSection 4(b)(1) of the Water Infrastructure Improvement Act (42 U.S.C. 4370j(b)(1)) is amended to read as follows:(1)technical and planning assistance to support municipalities, including municipalities that are rural, small, economically disadvantaged, or Tribal communities, in achieving and maintaining compliance with enforceable deadlines, goals, and requirements of the Federal Water Pollution Control Act; and.20.Report on wastewater infrastructure funding for rural, economically disadvantaged, and Tribal communities(a)StudyNot later than 90 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall initiate a study on the distribution of wastewater infrastructure funds to rural communities, economically disadvantaged communities, and Tribal communities during the 20 fiscal years preceding the date of enactment of this Act.(b)RequirementsIn carrying out the study under this section, the Administrator shall—(1)consult with other Federal agencies, State, local, and Tribal governments, owners and operators of publicly owned treatment works, and stakeholder organizations, including organizations with experience in investigating or addressing the wastewater infrastructure needs of rural communities, economically disadvantaged communities, and Tribal communities;(2)undertake at least one public meeting in a rural community, in an economically disadvantaged community, and in a Tribal community, to receive testimony from the public;(3)examine whether the distribution of wastewater infrastructure funds during the period covered by the study has been in accordance with any applicable executive order or policy regarding environmental justice;(4)examine how wastewater infrastructure funds have been distributed with respect to the identified needs of rural communities, economically disadvantaged communities, and Tribal communities, and whether such funds have addressed the needs of such communities equitably when compared to how such funds have been distributed with respect to the identified needs of communities that are not rural, economically disadvantaged, or Tribal; and(5)consider any additional factors that the Administrator determines necessary or appropriate to determine whether rural communities, economically disadvantaged communities, and Tribal communities have equitable access to wastewater infrastructure funds to comply with applicable requirements of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).(c)Report to CongressNot later than 2 years after the date of enactment of this Act, the Administrator shall submit to Congress a report describing—(1)the results of the study carried out under this section; and(2)any recommendations to Congress, or to State, local, and Tribal governments, to ensure that rural communities, economically disadvantaged communities, and Tribal communities can equitably access wastewater infrastructure funds in amounts sufficient to address local wastewater infrastructure needs and local water quality challenges.(d)DefinitionsIn this section:(1)Economically disadvantaged communityThe term economically disadvantaged community means—(A)a municipality that meets the affordability criteria of a State established under section 603(i)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)(2));(B)a community with respect to which a municipality can demonstrate that households in the community experience significant economic hardship related to wastewater infrastructure; or(C)a community that is located in an area that meets the criteria described in paragraph (1) or (2) of section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).(2)Municipality; treatment worksThe terms municipality and treatment works have the meanings given those terms in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(3)Wastewater infrastructure fundsThe term wastewater infrastructure funds means funds made available for projects or activities under or pursuant to—(A)title VI of the Federal Water Pollution Control Act (33 U.S.C. 1381 et seq.);(B)section 122 of the Federal Water Pollution Control Act (33 U.S.C. 1274);(C)section 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300); and(D)section 221 of the Federal Water Pollution Control Act (33 U.S.C. 1301).21.Water Reuse Interagency Working Group(a)In generalNot later than 180 days after the date of enactment of this Act, the Administrator shall establish a Water Reuse Interagency Working Group to develop and coordinate actions, tools, and resources to encourage water reuse across the United States, including through the implementation of the National Water Reuse Action Plan, consistent with the mission of each Federal agency that is a member of the working group.(b)Chairperson; membershipThe working group shall be—(1)chaired by the Administrator; and(2)comprised of senior representatives from any Federal agency the Administrator determines to be appropriate.(c)Duties of the working groupThe working group shall—(1)annually review the National Water Reuse Action Plan and, as necessary, update such plan;(2)encourage the consideration of water reuse as part of integrated water resources management and planning;(3)conduct, and submit to Congress and make public, an assessment of opportunities to encourage water reuse and actions necessary to pursue such opportunities;(4)seek to coordinate Federal programs and policies to encourage water reuse;(5)consider how each Federal agency that is a member of the working group can explore and identify opportunities to encourage water reuse through the programs and activities of each such Federal agency; and(6)consult, on a regular basis, with representatives of the water reuse industry, research community, and nongovernmental organizations.(d)ReportNot less frequently than once every 2 years, the Administrator shall submit to Congress a report on the activities and findings of the working group.(e)SunsetThe working group shall terminate on the date that is 6 years after the date of enactment of this Act.(f)DefinitionsIn this section:(1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)National Water Reuse Action PlanThe term National Water Reuse Action Plan means the document published by the Administrator entitled National Water Reuse Action Plan: Collaborative Implementation (Version 1), dated February 2020, and noticed in the Federal Register on March 3, 2020 (85 Fed. Reg. 12552), as updated pursuant to this section.(3)Working groupThe term working group means the Water Reuse Interagency Working Group established under this section.June 22, 2021Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed